TRM Architecture, Design & Planning, P.C. v Destiny USA Holdings, LLC (2019 NY Slip Op 09188)





TRM Architecture, Design & Planning, P.C. v Destiny USA Holdings, LLC


2019 NY Slip Op 09188


Decided on December 20, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


1189 CA 19-00420

[*1]TRM ARCHITECTURE, DESIGN AND PLANNING, P.C., PLAINTIFF-APPELLANT,
vDESTINY USA HOLDINGS, LLC, AND CITY OF SYRACUSE INDUSTRIAL DEVELOPMENT AGENCY, DEFENDANTS-RESPONDENTS. (APPEAL NO. 1.) 


LIPPES MATHIAS WEXLER FRIEDMAN LLP, BUFFALO (MARK C. DAVIS OF COUNSEL), FOR PLAINTIFF-APPELLANT.
BARCLAY DAMON LLP, SYRACUSE (MICHAEL J. BALESTRA OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered December 13, 2018. The order, among other things, granted the motion of defendants for summary judgment dismissing the complaint. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: December 20, 2019
Mark W. Bennett
Clerk of the Court